DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claims 1-5 have been amended; support for claim 1 is found in Figure 4, support for claim 2 is found on pages 11 and 12 of the instant specification, the amendment to claims 3-5 were minor editorial changes.
Claim 13 has been added, support is found in Figure 4 for claim 13. No new matter has been added.
Claims 1-13 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 5, 8-9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2007/0105456 A1) in view of Tanaka (US 2003/0034169 A1).

Regarding claim 1, Hashimoto teaches an electrical component and a printed circuit board with a printed circuit (Hashimoto wiring board 9 and electrical component 2; Figures 1-3), the printed circuit board having a connection portion on an inner section and an outer section (Figure 3), the outer section located at peripheries of the connecting portion, the connecting portion having a connecting conductor that is coated on the inner section and the outer section to be electrically connected to the printed circuit (Figure 3 and [0038] through hole 8 having a well-conductive material such as silver being used as a plated material is read as the connecting conductor); and 
a bus bar plate having a plate shape, the bus bar plate having a connection portion and a sensing portion (Figures 2 and 3 bus bar plate is read to be the terminal portion 11 with the sensing portion being read as the ridges 18), the bus bar plate being configured to electrically connect the electronic component and the sensing portion having a strip form elongated from one side end of the connection portion (Figures 2 and 3), the sensing portion further having a bent structure wherein a longitudinal end thereof is bent at least two times (Figure 3 terminal 18 has multiple bents), at least a part of the bent structure in elastic contact with an inside of the connecting portion ([0025] resilient contacting sections)
wherein the inner section of the connecting portion includes at least two side walls that are coated with the connecting conductor and face each other across a hallow formed by a connecting groove (Figure 3), and 
wherein at least the part of the bent structure simultaneously contacts the connecting conductor at the at least two side walls, respectively (Figure 3 ridges 18 contact the plated through hole 8 at each side wall).

	Hashimoto teaches of an electronic component having this connection with a wiring board, however, fails to teach of a battery module having this type of connection to a wiring board. 

Tanaka discloses an electrical connection between a printed circuit and a battery. Tanaka teaches wherein a rechargeable battery cell includes a conventional protection unit that contains a printed circuit board 200, electronic components 300 mounted on the board and conductor strips 400 that connect to the battery cells (Tanaka [0005]). Tanaka teaches wherein the electronic components are associated with a battery module.
Therefore, it would have been obvious before the effective filing date to modify Hashimoto such that the electronic components are substituted and connected to a battery module. Through the modification a battery module would have a plurality of cells that have the connection to a wiring board as taught by Hashimoto. A skilled artisan would find it obvious that the electrical component of Hashimoto could be a battery module.

Regarding claim 2, modified Hashimoto teaches all the claim limitations of claim 1. Hashimoto further teaches wherein a part of the printed circuit board is dented inward in the connecting groove (Figure 3).

Regarding claim 5, modified Hashimoto teaches all the claim limitations of claim 1. Hashimoto further teaches wherein the connecting portion further has a connecting hole formed so that a part of the printed circuit board is perforated (Hashimoto Figure 3, through hole 8). 

Regarding claim 8, modified Hashimoto teaches all the claim limitations of claim 1. Tanaka further teaches wherein a module housing having an inner space formed therein to accommodate the cell assembly (Figure 1A),
wherein an insert groove dented inward is formed at an outer surface of the module housing so that a part of the sensing portion extending from the connection portion is inserted and fixed therein (Tanaka Figure 1A having conductor strips 5 being inserted into the battery; [0039-0040]).

Regarding claim 9, modified Hashimoto teaches all the claim limitations of claim 8. 

Tanaka further teaches wherein the printed circuit board is mounted on the module housing through the conductor strip (Figure 13A). Tanaka further teaches wherein the sensing portion includes a fixed part inserted into the insert groove formed at the outer surface of the module housing, and an upright part bent upward from an extending longitudinal end of the fixed part to protrude outward ( Tanaka Figure 13A and 14, conductor being inserted into the battery cell housing and protrudes out of the module). Hashimoto further teaches a connecting part connected to an extended longitudinal end of the upright part and having a bent structure that is bent at least two times in an inner direction or in an outer direction or in an inner direction and an outer direction (Hashimoto Figure 3), the bent structure of the connecting part having a top portion that is in pressure contact with the connecting portion (Hashimoto Figure 3, ridges of the terminal 11 are in contact with the through hole of the wiring board). The combination of Tanaka and Hashimoto teaches all the claim limitations of claim 9.

Regarding claims 11-12, modified Hashimoto teaches all the claim limitations of claim 1. Tanaka teaches a an electronic device comprising a battery pack comprising a battery module of claim 1 (Tanaka [0039] a battery pack for a cell phone or notebook computer etc.).

Regarding claim 13, modified Hashimoto teaches all the claim limitations of claim 1. Hashimoto further teaches wherein at least the part of the bent structure has a vertex that is inserted into the connecting groove, and locations on opposite side of the vertex simultaneously contacts the connecting conductor at the at least two side walls (Hashimoto Figure 3, multiple vertex portions are located in the resilient contacting section 17 that forms a V-shape [0029]).

 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2007/0105456 A1) in view of Tanaka (US 2003/0034169 A1) as applied to claim 2 above, and further in view of Choi et al. (US 2011/0262777 A1-hereinafter Choi-as cited in the IDS).

Regarding claim 3, modified Hashimoto teaches all the claim limitations of claim 2. Hashimoto further teaches wherein part of the bent structure of the sensing portion is inserted and connected from the lower end of the connecting portion (Hashimoto Figure 3). Hashimoto fails to teach wherein the connecting groove has a tapered structure so that an inner width of the connecting groove gradually decreases upward from a lower end thereof.
Choi discloses an electrode terminal connecting member used to connect multiple battery cells of the battery cell core pack. Choi teaches wherein insertion hole 722 of the connection coupling part 720 is chamfered 721 at opposite corners thereof so that a connection part of the electrode terminal connecting member can be more easily inserted through the insertion holes and that the coupling parts are electrically connected to a protection circuit of the PCB (Choi Figure 19, [0106-0107]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to modify the through hole 8 of Hashimoto such that the through hole opening is provided with a chamfered section as taught by Choi allowing for the bent portion of the terminal 11 of Hashimoto to be easily inserted and connected to with the protective circuit module. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2007/0105456 A1) in view of Tanaka (US 2003/0034169 A1) as applied to claim 9 above, and further in view of Cho (US 2017/0187011 A1-as cited in the IDS).

Regarding claim 10, modified Hashimoto teaches all the claim limitations of claim 9. The modification relies on the battery module housing structure as presented in Tanaka, however, Tanaka fails to teach a support rib protruding upward and is formed at the module housing to support the upright part outward. 
Cho discloses a battery pack having a protection circuit module electrically connected with the battery module. Cho teaches a rib protruding upwards from the first holder case 20a to more firmly fix the connection extended part  of the battery to the protection board.
Therefore, it would have been obvious to a skilled artisan to modify the housing structure of Tanaka such that a rib is provided that to more firmly fix the terminal portion of Hashimoto such that a more secure connection can be obtained between the circuit board and the battery module.


Allowable Subject Matter
Claims 4, and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the electrical connection of  Hashimoto is deemed to be the closest prior art related to the instant invention. Hashimoto teaches the connection of a bent structure contacting a connecting conductor of a circuit board of the amended claim 1. Hashimoto fails to teach nor render obvious the structure of the dependent claims 4 and 6-7.
Regarding claim 4, Hashimoto fails to teach a hanging rod provided with the bent structure. The structure of Hashimoto would cause the addition of a hanging rod of claim 4 to be useless as the structure of Hashimoto would not need a hanging rod. A skilled artisan would have no reasoning nor rationale to provide a structure of the hanging rod as it would have no purpose in the invention of Hashimoto nor the combinations as presented above.
Regarding claim 6, Hashimoto fails to teach a support wall  protruding outward from the circuit board. Again, Hashimoto would have no need for a support wall and would serve no purpose in the invention of Hashimoto nor the combinations as present above.
Regarding claim 7, Hashimoto fails to teach of an elastic member being provided in the inner side of the bent structure  to support the bent structure. Hashimoto would have no need for an elastic member to be provided within the sensing portion of the bent structure.
The structure of the connection of Hashimoto is a completely different structure than that of the claimed invention relating to claims 4, and 6-7. A skilled artisan would have no motivation, reasoning nor rationale to modify the connection that is presented in Hashimoto.


Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant argues that the amended claims overcome the rejection of record. The rejection has been updated using a different primary reference thus rendering the arguments moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727